Citation Nr: 0922410	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-31 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
Veteran's surviving spouse for the purpose of receiving VA 
benefits.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from June 1969 to 
June 1973.  He died in May 2005.  The appellant purports to 
be his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, wherein the RO 
decided that the appellant may not be recognized as the 
Veteran's surviving spouse for purposes of Dependency and 
Indemnity Compensation and related benefits.

In August 2007, the appellant appointed Paralyzed Veterans of 
America (PVA) as her representative.  However, the 
appointment of representative was never accepted by PVA.  In 
February 2009, PVA made a motion to withdraw its services as 
representative.  In May 2009, the Board determined that PVA 
had not accepted designation of representation and had not 
made an appearance on the appellant's behalf.  Consequently, 
the Board did not recognize PVA as the appellant's 
representative.  Thus, the appellant is unrepresented.  The 
appellant was notified of the determination and she is free 
to appoint a new representative on remand if she so desires.

On her VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in October 2007, the appellant requested a 
hearing before a member of the Board in Washington, DC.  On 
December 31, 2008, the Board notified the appellant that a 
hearing was scheduled for March 9, 2009.  On March 4, 2009, 
the appellant submitted a statement by fax that she would be 
unable to attend the hearing in Washington, DC.  The 
appellant stated that it was not possible for her to attend 
on the account of severe financial hardship and the 
requirements for traveling to the United States from the 
Philippines.  She requested the site of the hearing to be 
changed to the RO in Manila.

After 60 days has passed from the date of the letter of 
notification concerning a scheduled hearing, good cause must 
be shown when a claimant thereafter requests a change to the 
hearing.  38 C.F.R. § 20.702(c) (2008).  Given the 
appellant's circumstances, the Board finds that good cause 
has been shown for a change in the hearing date and location.  
The appellant has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2008).  In accordance with her request, the 
appellant must be provided an opportunity to present 
testimony during a hearing before a member of the Board 
sitting at the RO.  See 38 C.F.R. § 20.704 (2008).  (In her 
March 2009 statement, the appellant refers to a hearing 
before a "Hearing Officer" or "Adjudication Officer."  If 
what she meant by this was a hearing before RO personnel 
instead of a Board hearing, this should be clarified.)

Accordingly, this case is REMANDED for the following action:

Ask the appellant to clarify whether she 
still wants a hearing before a member of 
the Board, or instead wants a RO decision 
review officer (DRO) hearing.  If she 
still desires a hearing before the Board, 
schedule the appellant for a hearing 
before a member of the Board sitting at 
the RO in Manila.  If a DRO hearing is 
desired instead, schedule the DRO 
hearing.  Notify the appellant of the 
date and time of any Board hearing in 
accordance with 38 C.F.R. § 20.704(b) and 
provide her with the opportunity to 
appoint a new representative.  After the 
hearing, return the file to the Board.  
(If a DRO conducts a hearing, prepare a 
supplemental statement of the case.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent permitted by the hearing docket schedule.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

